United States Court of Appeals
              For the Eighth Circuit
          ___________________________

                  No. 14-1448
          ___________________________

               United States of America

         lllllllllllllllllllll Plaintiff - Appellee

                            v.

                     Fidel Sanchez

        lllllllllllllllllllll Defendant - Appellant
           ___________________________

                  No. 14-2009
          ___________________________

               United States of America

         lllllllllllllllllllll Plaintiff - Appellee

                            v.

Julian Marin Gutierrez, also known as Trinidad Pineda

        lllllllllllllllllllll Defendant - Appellant
           ___________________________

                  No. 14-2011
          ___________________________

               United States of America

         lllllllllllllllllllll Plaintiff - Appellee
                                           v.

                                Jose Sanchez Adame

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                    Appeals from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                           Submitted: February 12, 2015
                              Filed: June 15, 2015
                                 ____________

Before BYE, BEAM, and BENTON, Circuit Judges.
                           ____________

BEAM, Circuit Judge.

       A jury found Jose Sanchez Adame (Adame), Julian Marin Gutierrez and Fidel
Sanchez guilty of conspiracy to distribute methamphetamine and also convicted
Adame and Sanchez of distributing methamphetamine.1 The defendants challenge the
sufficiency of the evidence supporting their convictions. Sanchez also appeals the
district court's2 admission of certain evidence and claims he received ineffective
assistance of counsel. We affirm.



      1
       The jury also found Gutierrez guilty of conspiracy to commit money
laundering, money laundering, and structuring transactions to evade reporting
requirements. He does not challenge the jury's verdict with respect to these charges.
      2
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.

                                          -2-
I.    BACKGROUND

       The charges against the defendants arose from an extensive law enforcement
investigation of the distribution of methamphetamine in and around Marshalltown,
Iowa. The investigation spanned from the fall of 2010 through late 2012 and utilized,
inter alia, confidential informants (CIs), police surveillance, and numerous controlled
buys that were recorded. As a result of this investigation, a superseding indictment
was filed charging Adame, Sanchez, Gutierrez and others with conspiracy to
distribute 500 grams or more of a mixture or substance containing methamphetamine
and 50 grams or more of actual methamphetamine, in violation of 21 U.S.C. §§
841(a), (b)(1)(A), and 846. Count 5 of the indictment charged Adame with one count
of distribution of 50 grams or more of methamphetamine, in violation of §§ 841(a)(1)
and (b)(1)(A), and counts 24 through 28 each charged Sanchez with distribution of
5 grams or more of methamphetamine, in violation of §§ 841(a)(1) and (b)(1)(B).
Several of the alleged co-conspirators pleaded guilty to various charges in the
indictment, but Adame, Sanchez and Gutierrez asserted their innocence and
proceeded to trial.

       At trial, the government presented substantial evidence regarding the role each
defendant played in the alleged conspiracy. A special agent with the United States
Drug Enforcement Administration (DEA) testified that the DEA and the Mid-Iowa
Drug Task Force began investigating Adame in the fall of 2010 after an individual
whom they had arrested while in possession of a large amount of methamphetamine
identified Adame as her source. The investigation quickly expanded to include other
individuals believed to be part of a methamphetamine distribution ring in the
Marshalltown area. The government presented testimony from numerous cooperating
witnesses who discussed the prominent role Adame played in the distribution ring.
These witnesses described a pattern in which Adame and his brother, Jose Luis
Sanchez Adame (Luis) regularly fronted them distribution-quantities of



                                         -3-
methamphetamine, typically ranging from one to eight ounces.3 The individuals then
sold the drugs and provided payment to Adame and Luis. The government provided
corroborating evidence in support of these witnesses's testimonies, including filmed
footage of numerous controlled buys and drugs obtained during these buys, drugs and
cash seized during searches of several witnesses's vehicles or homes, and audio
recordings of telephone calls in which Adame and Luis discussed distribution of
methamphetamine and collection of proceeds from drug sales. The government also
presented evidence that Adame and other high-level dealers supplied
methamphetamine to each other, particularly when one of the dealers was unable to
obtain drugs from his or her regular sources. One witness testified that these dealers
"constantly" relied on each other for methamphetamine, and he explained "that's how
Marshalltown works." Another witness testified that the Marshalltown drug
community is small, and the witness agreed that "everybody's in everybody else's
business."

       The government also presented evidence that on at least one occasion Adame
personally distributed methamphetamine. On May 4, 2011, officers set up a
controlled buy between Adame and a customer who cooperated with law
enforcement. The customer met with Adame and gave him $2,000 as partial payment
for three ounces of methamphetamine. Later that day, the customer met with one of
Adame's associates, Antonio Cebrero Mendiola, who collected the remainder of the
payment and delivered the methamphetamine. Adame's role in this sale provided the
basis for the distribution charge alleged against him in count 5 of the indictment.


      3
        Multiple witnesses testified that a user-type quantity of methamphetamine
ranges from a quarter of a gram to two grams, depending on the "quality" of the
drugs. See United States v. Slagg, 651 F.3d 832, 847 (8th Cir. 2011) (noting DEA
agent's testimony that a typical dosage amount of methamphetamine is less than one
gram); United States v. Pruett, 501 F.3d 976, 985 (8th Cir. 2007) (stating that "one
ounce equals approximately 28.35 grams" and holding that "[i]t was reasonable for
the jury to infer that the [one ounce quantities of drugs were] purchased for resale.").

                                          -4-
       At trial, a substantial portion of the government's evidence centered around
Mendiola's4 and Gutierrez's distribution activities in 2012. Mendiola began working
for Adame in or about 2009, and his role primarily involved collecting money and
delivering methamphetamine to Adame's customers. In December 2011, Mendiola
and Adame supposedly had a "falling out" over money. Shortly thereafter, Mendiola
started collaborating with Gutierrez and Kyla Forbes to buy, process and sell
methamphetamine. Gutierrez obtained methamphetamine for Mendiola through a
variety of channels, and they used Forbes's garage to process and store the drugs.5
Mendiola also kept methamphetamine in a storage unit. Mendiola, Gutierrez and
others maintained several bank accounts into which they deposited proceeds from
methamphetamine sales.

       The government presented evidence that Adame and Mendiola facilitated one
another's distribution activities even after their supposed falling out. On March 15,
2012, officers intercepted a phone call between Luis and Adame in which Luis
indicated that he hoped to receive $20,000 in drug proceeds by the following day.
That same evening, officers observed a silver Ford Edge arrive at Luis's home and
then travel to a motel. The next day, officers observed the Ford Edge travel to
Mendiola's house, Luis's house, and multiple locations where Mendiola and Gutierrez
stored methamphetamine, including Forbes's garage and Mendiola's storage unit. On
March 18, 2012, officers stopped the vehicle and in a subsequent search discovered
$134,690 in cash hidden in the bumper and packaged in black electrical tape, which
was consistent with the manner in which Mendiola and Gutierrez packaged drug


      4
       The superseding indictment charged Mendiola with conspiracy to distribute
methamphetamine, distribution of methamphetamine, and two counts of possession
with intent to distribute methamphetamine. Mendiola pleaded guilty to the
conspiracy count, and the government agreed to drop the other charges against him.
      5
       One cooperating witness stated that Mendiola and Gutierrez typically stored
several pounds of methamphetamine in Forbes's garage at any given time.

                                         -5-
proceeds. In addition, a witness testified that in the fall of 2012, Gutierrez told her
that Adame owed him $30,000 for methamphetamine. There is also some evidence
that as late as October 2012 Forbes obtained distribution-quantities of
methamphetamine from Raymundo Calderon, who delivered drugs and collected
money for Adame. Finally, a cooperating witness testified that he engaged in a
methamphetamine transaction in which Adame and Gutierrez jointly sold him five or
six ounces of methamphetamine. The witness further indicated that he saw Gutierrez
at Adame's house "on different occasions."

       The government also offered substantial evidence regarding Sanchez's role in
the alleged conspiracy. Several witnesses testified that Sanchez worked primarily as
a driver for Calderon while he delivered methamphetamine and collected money for
Adame. In addition, witnesses testified that they observed Sanchez either package
or distribute methamphetamine. The government also presented audio and video
footage and other evidence of five controlled buys during which Sanchez and
Calderon allegedly sold methamphetamine to a CI. Each of the controlled buys took
place in the CI's home. Sanchez's arguments on appeal stem primarily from the
district court's admission of evidence related to these controlled buys.

       The first controlled buy took place on July 19, 2012 ("July 19th Buy"). The
government's footage of the buy depicts the CI handing a stack of money to Sanchez,
and Sanchez appears to count the money several times. Calderon then hands
something to the CI, and the CI asks "is this one?" Either Calderon or Sanchez
replies, "no, two." After the buy, officers recovered two ounces of methamphetamine
from the CI, and these drugs were admitted as an exhibit at trial. Sanchez did not
object to any of the government's evidence related to the July 19th Buy.

      The second controlled buy occurred on July 27, 2012 ("July 27th Buy"). The
footage of the buy depicts two men entering the CI's home. However, the footage is
somewhat blurry and the angle of the camera makes it difficult to identify the two

                                         -6-
men. The DEA agent involved testified that, based on the surveillance law
enforcement had outside of the CI's home, he could "definitively" say that the two
men were Sanchez and Calderon. Sanchez's counsel objected to this testimony on the
grounds that the video was barely clear and that it was the jury's role to determine
who was portrayed in the footage. The district court overruled this objection. The
video appears to depict the CI and Calderon discussing the price of the
methamphetamine and a drug debt the CI owed. The CI then hands money to
Calderon, and Sanchez in turn hands something to the CI. After the buy, the CI
turned over a clear baggie that contained methamphetamine. At trial, the government
introduced these drugs as Exhibit 2.14. Sanchez objected to the admission of Exhibit
2.14 on the grounds that the coloring of the drugs (off-white amber hue) did not
match the description the agent provided in his DEA-6 report (off-white with red
flecks). Sanchez did not, however, make a chain-of-custody objection. The district
court overruled Sanchez's objection and admitted Exhibit 2.14 into evidence. The
third and fourth controlled buys took place, respectively, on August 2 and August 6
of 2012. The footage of these buys indicates they were similar in nature to the first
two buys, and Sanchez did not object to any of the evidence related to them.

       The fifth controlled buy occurred on August 13, 2012 ("August 13th Buy").
At trial, the government played a phone call the CI placed to arrange the buy. During
the call, the CI stated that he was home and that he wanted "one." Over Sanchez's
objection, the DEA agent testified that the CI's reference to "one" meant that he
wanted one ounce of methamphetamine. The agent had also previously indicated that
he understood the meaning of specific terms the CI used because he and his agents
instructed the CI regarding the type, quantity and price of the drugs he was to
purchase. The government then played two video clips that depicted two separate
meetings the CI had with Calderon and Sanchez on the day of the buy. The audio
from the first clip is somewhat unintelligible, and the agent testified that, based on his
recollection of the events surrounding the buy, no transaction occurred during the
first meeting because Calderon and Sanchez did not have any methamphetamine with

                                           -7-
them. Sanchez made a confrontation clause objection on the grounds that the
participants depicted in the video were the proper persons to testify as to what
happened during the first meeting. The district court overruled this objection. The
government subsequently introduced, without objection, the second clip, which
appears to depict a methamphetamine purchase by the CI from Calderon and Sanchez.

       The jury ultimately found each defendant guilty on all counts charged. Adame
and Gutierrez timely filed post-trial motions for, in relevant part, judgment of
acquittal under Rule 29 of the Federal Rules of Criminal Procedure. Fed. R. Crim.
P. 29(c)(2) ("If the jury has returned a guilty verdict, the court may set aside the
verdict and enter an acquittal."). Both defendants claimed the evidence proved the
existence of two conspiracies, thereby creating a variance between the indictment and
the proof. In denying Adame's and Gutierrez's motions, the district court determined
that a reasonable jury could have concluded the government's evidence proved a
single conspiracy to distribute methamphetamine. Sanchez did not file any post-trial
motions challenging the sufficiency of the evidence.

II.   DISCUSSION

      A.     Adame and Gutierrez

       On appeal, Adame and Gutierrez contend the district court erred in denying
their motions for judgment of acquittal because there was insufficient evidence to
support their convictions. "We review such a denial de novo, viewing evidence in the
light most favorable to the government, resolving conflicts in the government's favor,
and accepting all reasonable inferences that support the verdict." United States v.
Slagg, 651 F.3d 832, 839 (8th Cir. 2011) (internal quotation omitted). "We will
reverse only if no reasonable jury could have found the defendant guilty beyond a
reasonable doubt." Id. (internal quotation omitted).



                                         -8-
             1.     Single Conspiracy v. Multiple Conspiracies

       "To establish that a defendant conspired to distribute drugs under 21 U.S.C. §
846, the government must prove: (1) that there was a conspiracy, i.e., an agreement
to distribute the drugs; (2) that the defendant knew of the conspiracy; and (3) that the
defendant intentionally joined the conspiracy." Id. at 840 (quotation omitted). "An
agreement to join a conspiracy need not be explicit but may be inferred from the facts
and circumstances of the case." Id. (quotation omitted). On appeal, neither Adame
nor Gutierrez seriously contends that the government failed to sufficiently prove that
they each conspired with others to distribute over 500 grams of methamphetamine in
the Marshalltown area. They instead argue that, although the indictment charges a
single conspiracy, the government's evidence conclusively proved the existence of
two separate conspiracies, thereby creating a variance.

        "A variance between an indictment and the [g]overnment's proof at trial occurs
if the [g]overnment proves multiple conspiracies under an indictment alleging only
a single conspiracy." United States v. McCauley, 715 F.3d 1119, 1124 (8th Cir.
2013) (quotation omitted). "Whether trial evidence established a single conspiracy
is determined by the totality of the circumstances, including consideration of the
nature and location of activities and events, identities of the co-conspirators, and the
time frame in which the acts occurred." Id. at 1123 (internal quotation omitted). This
is a factual determination which we review for clear error, viewing the evidence in
the light most favorable to the jury's verdict. United States v. Benford, 360 F.3d 913,
914 (8th Cir. 2004). "If a variance is established, reversal is warranted only if the
variance infringed a defendant's substantial rights." Slagg, 651 F.3d at 842 (internal
quotation omitted). Adame and Gutierrez assert that Mendiola, Gutierrez and Forbes
formed their own separate distribution conspiracy after Mendiola supposedly defected
from Adame's operation. Adame and Gutierrez further contend that the government's
evidence shows, at most, that members of their operation engaged in individual buy-



                                          -9-
sell deals during 2012 but that there was no "concrete, interlocked interest" between
the organizations.

       Having closely reviewed the record, we conclude that "a reasonable jury could
infer a single conspiracy from the totality of the circumstances presented at trial." Id.
Although Gutierrez and Mendiola apparently engaged in some independent
distribution activities and competed with Adame's operation, these factors do not
conclusively prove the existence of two conspiracies. Id. (holding that a single
"conspiracy may exist despite the involvement of multiple groups and the
performance of separate acts [and that dealers] who compete with one another may
be members of the same conspiracy." (internal quotations omitted)). Here, the record
establishes that Adame, Gutierrez and Mendiola engaged in the same activity (large-
scale distribution of methamphetamine) in the same area (Marshalltown) during the
time frame alleged in the indictment. Id. Further the government presented evidence
that high-level members of Adame's and Gutierrez's groups made numerous
distribution-quantity sales of methamphetamine to or with one another. This
evidence suggests substantial interdependence and facilitative cooperation between
the two groups and amply supports a finding that the members of both groups "were
engaged in a tacit agreement to distribute [drugs] on an ongoing basis and thus were
engaged in a common enterprise." Id. at 841 (internal quotation omitted); see United
States v. Garcia-Hernandez, 530 F.3d 657, 661 (8th Cir. 2008) ("[E]vidence of
multiple sales of resale quantities of drugs is sufficient in and of itself to make a
submissible case of a conspiracy to distribute." (quotation omitted)); United States
v. Donnell, 596 F.3d 913, 925 (8th Cir. 2010) (holding that "evidence is sufficient to
support a conspiracy where the drugs were purchased for resale" because a reasonable
jury could find that the participants "shared a conspiratorial purpose to advance other
transfers" (quotations omitted)). Accordingly, we are not persuaded that the
government's evidence supported only a finding of multiple conspiracies.




                                          -10-
       However, even if a variance occurred, Adame and Gutierrez have failed to
establish that the variance infringed upon their substantial rights. "Substantial rights
are affected when a defendant is prejudiced by a spillover of evidence from one
conspiracy to another or could not reasonably have anticipated from the indictment
the evidence to be presented against him." McCauley, 715 F.3d at 1125 (internal
quotations omitted). Adame and Gutierrez both argue that they were prejudiced by
spillover evidence from one another's separate conspiracies. Assuming the existence
of two conspiracies, the government still presented substantial evidence that
Mendiola was a member of Adame's distribution conspiracy until December 2011 and
that in 2012 Adame sold distribution quantities of methamphetamine to members of
Mendiola and Gutierrez's group on multiple occasions. See Garcia-Hernandez, 530
F.3d at 661. Further, there is evidence that around August 2012 Gutierrez supplied
methamphetamine to Adame and that Gutierrez and Adame jointly sold a distribution-
quantity of methamphetamine to a third party. See id. The government's evidence
thus sufficiently established that Adame and Gutierrez participated in both
conspiracies that allegedly were proved at trial. "In a case where the evidence shows
that the defendant was a member of each proven conspiracy, the danger of prejudicial
spillover is minimal, if non-existent." United States v. Pizano, 421 F.3d 707, 720 (8th
Cir. 2005) (internal quotation omitted). Furthermore, the district court gave the jury
the Eighth Circuit Model Jury Instruction on single versus multiple conspiracies,
which "provided strong protection against prejudice from any spillover evidence."
United States v. Barth, 424 F.3d 752, 760 (8th Cir. 2005); see Eighth Circuit Manual
of Model Jury Instructions–Criminal § 506B (2014 Ed.). Accordingly, Adame and
Gutierrez have failed to establish that they were prejudiced by the supposed variance.

             2.     Adame's Methamphetamine Distribution Count

       We also conclude there was sufficient evidence to support Adame's conviction
on the methamphetamine distribution count. In order to obtain a conviction under 21
U.S.C. § 841(b)(1), the government was required to prove that Adame knowingly and

                                         -11-
intentionally distributed 50 grams or more of methamphetamine. 21 U.S.C. §§
841(a)(1) and 841(b)(1). "Courts have interpreted the term 'distribute' . . . quite
broadly to include not only the transfer of physical possession, but also other acts
perpetrated in furtherance of a transfer or sale, such as arranging or supervising the
delivery, or negotiating for or receiving the purchase price." United States v. Luster,
896 F.2d 1122, 1127 (8th Cir. 1990) (internal quotation omitted).

       Here, the government provided ample evidence that Adame was intimately
involved in the methamphetamine transaction that occurred on May 4, 2011. The
government introduced footage of a CI and Adame negotiating the price of three
ounces of methamphetamine and discussing when payment would be made. The CI
further testified that she made a partial payment to Adame and then later met with
Mendiola to collect the methamphetamine. The government introduced footage of
the meeting with Mendiola, as well as three ounces of methamphetamine that
Mendiola provided to the CI during the meeting. This evidence was more than
sufficient to prove that Adame distributed over 50 grams of methamphetamine on
May 4, 2011. Accordingly, the district court did not err in denying Adame's motion
for judgment of acquittal with respect to count 5 of the indictment.

      B.     Sanchez

       Sanchez challenges several of the district court's evidentiary rulings and argues
there was insufficient evidence to support his convictions on the conspiracy and
distribution counts. Sanchez also contends that his counsel provided ineffective
assistance. For the reasons stated below, we find his arguments unpersuasive.

             1.     Evidentiary Rulings

     Sanchez argues the district court erred in allowing certain testimony by the
DEA agent involved in the investigation in reference to the footage of the July 27 and

                                         -12-
August 13 controlled buys. Sanchez also asserts that Exhibit 2.14 should not have
been admitted into evidence. "[W]e review a district court's evidentiary rulings for
clear abuse of discretion, reversing only when an improper evidentiary ruling affected
the defendant's substantial rights or had more than a slight influence on the verdict."
United States v. Picardi, 739 F.3d 1118, 1126 (8th Cir.) (quotation omitted), cert.
denied, 134 S. Ct. 2852 (2014).

        With respect to the footage of the July 27th Buy, Sanchez argues that the
agent's identification of the persons depicted in the video invaded the province of the
jury. However, Sanchez acknowledges that the video is blurry and that it is somewhat
difficult to identify the persons depicted therein.6 "Under Federal Rule of Evidence
701, '[a] witness's opinion concerning the identity of a person depicted in a
surveillance photograph is admissible if there is some basis for concluding that the
witness is more likely to correctly identify the defendant from the photograph than
is the jury.'" United States v. Anderson, 783 F.3d 727, 746 (8th Cir. 2015) (alteration
in original) (quoting United States v. Farnsworth, 729 F.2d 1158, 1160 (8th Cir.
1984)). Relevant considerations include "whether the witness was familiar with the
defendant's appearance around the time that the surveillance photograph was taken
. . . and whether the surveillance photograph made it difficult for the jury to make a
positive identification of the defendant." Id. at 747. Given the relatively low quality
of the footage and the agent's extensive surveillance of Sanchez during and around
the time of the July 27th Buy, it is clear that the agent was "more likely to correctly
identify [Sanchez] from the" footage than was the jury. Id. at 746 (quotation
omitted). Accordingly, the district court did not clearly abuse its discretion in
allowing the testimony to identify the persons depicted in the footage of the buy.




      6
      Sanchez did not object to the government's introduction of this footage into
evidence but instead merely challenges the agent's commentary about the footage.

                                         -13-
       We also hold the district court did not abuse its discretion in allowing the same
agent to testify that the CI's use of the term "one" during the phone call that preceded
the August 13th Buy meant that he wanted to purchase one ounce of
methamphetamine. The agent was intimately familiar with "the modus operandi of
[the] drug dealers" he was investigating and was highly qualified to help the jury
understand "the meaning of jargon" used during drug transactions. United States v.
Placensia, 352 F.3d 1157, 1164-65 (8th Cir. 2003). Further, the agent's testimony
was apparently based on his personal knowledge of the quantity of methamphetamine
the CI had been instructed to purchase. See id. Accordingly, the district court did not
err in permitting the agent to explain the meaning of terms the CI used during the
phone call. Similarly, the district court did not abuse its discretion in allowing the
agent to testify that, based on his personal knowledge of the events in question,
Sanchez and Calderon did not provide drugs to the CI during their first meeting with
him because they did not have any methamphetamine with them. Thus, we conclude
this evidence was properly admissible. Finally, Sanchez offers no persuasive
argument as to why Exhibit 2.14 should have been excluded, and we hold the district
court did not clearly abuse its discretion in admitting this evidence. See United States
v. Harris, 493 F.3d 928, 931 (8th Cir. 2007) ("arguments about the accuracy of the
identification go to the weight of the evidence").

             2.     Sufficiency of the Evidence

       Sanchez next asserts the government failed to provide sufficient evidence that
he aided and abetted in the distribution of methamphetamine or that he conspired with
others to do so. As noted above, Sanchez failed to file any post-verdict motions
challenging the sufficiency of the evidence. See Fed. R. Crim. P. 29(c) (motion for
judgment of acquittal) and 33(a) (motion for a new trial). We therefore review the
district court's failure to grant Sanchez a judgment of acquittal based on the
sufficiency of the evidence for plain error. See Fed. R. Crim. P. 52(b) ("A plain error
that affects substantial rights may be considered even though it was not brought to the

                                         -14-
court's attention."). "To establish plain error, [Sanchez] bears the burden of
establishing that the district court's failure to grant [him a judgment of acquittal] sua
sponte was (1) error, (2) that is plain, and (3) that affects substantial rights." United
States v. Martinson, 419 F.3d 749, 752 (8th Cir. 2005) (internal quotation omitted);
see Fed. R. Crim. P. 29(a) ("The court may on its own consider whether the evidence
is insufficient to sustain a conviction."). We find no plain error here.

        With respect to the distribution counts, "[t]here are three elements for aiding
and abetting distribution of controlled substances: (1) the defendant associated
[himself] with the unlawful venture; (2) the defendant participated in it as something
[he] wished to bring about; and (3) the defendant sought by [his] actions to make it
succeed." United States v. Ellefson, 419 F.3d 859, 863 (8th Cir. 2005) (internal
quotation omitted). Because the evidence supporting the distribution charges
involved Sanchez's presence at the controlled buys with Calderon, the evidence must
also show that Sanchez "shared in [Calderon's] criminal intent." United States v.
Santana, 524 F.3d 851, 855 (8th Cir. 2008). On appeal, Sanchez argues the
government's evidence merely proved he was present during the controlled buys but
failed to establish that he affirmatively participated in the transactions or even knew
they were occurring. See Ellefson, 419 F.3d at 863 (noting that neither mere presence
at a crime nor knowledge that a crime was to be committed is sufficient to establish
aiding and abetting). The footage from the five controlled buys strongly cuts against
Sanchez's innocent bystander argument. This footage indicates Sanchez, at a
minimum, was present while the CI and Calderon negotiated the sales and that
Sanchez counted drug money. Furthermore, footage from the July 27th Buy appears
to depict Sanchez actually giving methamphetamine to the CI. Based on this
evidence, a reasonable jury could have concluded that Sanchez intentionally
associated himself with the distribution offenses and actively sought by his actions
to make them succeed. Id.




                                          -15-
        We similarly reject Sanchez's argument that there was insufficient evidence to
prove that he was a part of the drug distribution conspiracy. Numerous witnesses
testified that Calderon regularly delivered methamphetamine and collected money for
Adame and that Sanchez drove Calderon around while he conducted these activities.
Further, the government offered evidence that Sanchez helped package
methamphetamine and personally handled drugs and money during distribution-
quantity sales to drug dealers. Based on this evidence, a reasonable jury could have
concluded the government proved beyond a reasonable doubt that Sanchez was
involved in the drug distribution conspiracy charged in the indictment. United States
v. Lopez, 443 F.3d 1026, 1030 (8th Cir. 2006) (en banc).

       Finally, with respect to Sanchez's ineffective assistance of counsel argument
"[w]e generally do not address claims of ineffective assistance of counsel on direct
appeal because such claims are better addressed through collateral proceedings."
United States v. Wohlman, 651 F.3d 878, 887 (8th Cir. 2011) (quotation omitted).
"They may be heard only if a miscarriage of justice would otherwise result . . . or if
the district court has developed a record on the issues." United States v. Lee, 374
F.3d 637, 654 (8th Cir. 2004). Sanchez "has not shown that the record is sufficiently
developed to address his ineffective assistance arguments or that a miscarriage of
justice will result if we decline to do so at this juncture." Wohlman, 651 F.3d at 887.
Accordingly, we decline to consider his ineffective assistance claim.

III.   CONCLUSION

       For the reasons stated above, we affirm the defendants' convictions.
                       ______________________________




                                         -16-